The Court
(Morsell, J., not sitting,)
rejected the evidence.
Note. After the jury was sworn, and the cause had been opened, the Court (item, con.) made the following order : —
ct In this case, the Court being of opinion that this is an action in which it is necessary to examine and determine on accounts between the parties, it is ordered that the jury sworn in this cause be discharged, and that the accounts and dealings between the parties be audited and stated by Joseph Forrest, the auditor of this Court, agreeably to the 12th section of the Act of November, 1785, c. 80, and that he report to this Court.”
*568The plaintiffs had leave to amend their replication, by stating the names of the legatees, &c., and the defendant to amend his rejoinder.